Case: 13-14771   Date Filed: 06/24/2014   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 13-14771
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:11-cv-03809-JEC



HASSANALI DASHTPEYMA,

                                                         Plaintiff-Appellant,

                                versus

LIBERTY MUTUAL GROUP,

                                                                  Defendant,

LIBERTY INSURANCE CORPORATION,

                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (June 24, 2014)
              Case: 13-14771     Date Filed: 06/24/2014    Page: 2 of 3


Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Hassanali Dashtpeyma appeals pro se the summary judgment against his

amended complaint that his insurer, Liberty Insurance Corporation, breached its

contract and acted in bad faith by denying his claim for losses to his home and his

personal property. The district court ruled that the losses were excluded from

coverage under Dashtpeyma’s insurance policy. We affirm.

      The district court did not err by entering summary judgment in favor of

Liberty Insurance. Under Georgia law, which the parties agree applies, “insurance

is a matter of contract, and the parties to an insurance policy are bound by its plain

and unambiguous terms.” Richards v. Hanover Ins. Co., 299 S.E.2d 561, 563 (Ga.

1983). Dashtpeyma’s policy covered losses to his home “caused by rain, snow,

sleet, sand [and] dust” if the substances entered through “an opening in a roof or

wall” created by “the direct force of wind or hail damages,” but the policy

excluded all losses caused by “[w]ear and tear, marring, [or] deterioration.”

Liberty Insurance submitted photographs; an affidavit and testimony from its

adjuster, James Monaghan; and the depositions of its loss specialist, Ralph Gill,

and of an independent adjuster, Eric Aucoin, that established that Dashtpeyma’s

home was damaged when rain water leaked through rotted wood on window sills




                                          2
              Case: 13-14771     Date Filed: 06/24/2014    Page: 3 of 3


and pieces of siding. This undisputed evidence proved that Dashtpeyma’s loss was

attributable to the deterioration of materials on the exterior of his home.

      No evidence supports Dashtpeyma’s argument that Liberty Insurance

fabricated evidence. Dashtpeyma challenged the authenticity of a letter written by

Gill because it was dated before specific events mentioned in the letter occurred,

but Gill explained that the letter was misdated and contained the correct dates for

the events. Although Dashtpeyma also argues that the damage could not be

blamed on deterioration because Monaghan said there were no visible signs that

the home had been neglected, Monaghan explained that the deterioration was

hidden in the wood. Dashtpeyma failed to present any evidence that Liberty

Insurance contrived a reason to deny coverage. Dashtpeyma acknowledged that he

did not know how to identify rotten wood; he did not know whether his siding had

rotted before the storm; and he was unaware how the water entered his home. No

genuine factual dispute exists whether Dashtpeyma’s loss is excluded from

coverage under the insurance policy.

      We AFFIRM the summary judgment in favor of Liberty Insurance.




                                           3